NEGATIVE ACTIVE MATERIAL FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-3 and 5-11 are pending, wherein claims 1 and 5 are amended. Claims 1-3 and 5-11 are being examined on the merits in the current Office action.

Claim Objections
Claim 11 is objected to because of the following:
The word “cathode” in claim 11 should be removed to avoid confusion.
Appropriate action is required.

Claim Rejections - 35 USC § 103
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180226642 A1, hereafter Wang) in view of Tanaka et al. (WO 2014181447 A1, whose English machine translation is being used for citation purposes, hereafter Tanaka).
Regarding claim 1, Wang teaches a negative active material for a rechargeable lithium battery, wherein the negative active material can be prepared by mixing silicon particles and a carbon precursor (at least: [0044]) and then converting the carbon precursor into a carbon phase by pyrolyzing the carbon precursor at a temperature ranging from about 750 [Symbol font/0xB0]C to 1350 [Symbol font/0xB0]C (at least: [0044], [0047]) including 900 [Symbol font/0xB0]C (at least: [0090], [0099]). The carbonized precursor, i.e., the carbon phase, forms a coating on the silicon particles and holds the Si particles together (at least: [0044]). The Si particles being held together reads on the claimed “secondary particles of agglomerated primary particles”. Wang teaches the primary particles including Si particles on the surface of which a SiC (“silicon carbide”, [0044]) surface coating is formed (at least: [0044]).
The carbon phase may be substantially amorphous (See, e.g., [0061], lines 19-20), and one of ordinary skill in the art would readily appreciate that the amorphous carbon may surround the secondary particles, since the carbon precursor coats on the surface of Si particles in the mixture before the carbon precursor is pyrolyzed.
The claimed “wherein a peak intensity ratio (ISi(111)/ISiC(111) of a peak intensity (ISi(111)) at a Si (111) plane relative to a peak intensity (ISiC(111)) at a SiC (111) plane is about 5 to about 50 measured by X-ray diffraction analysis using a CuKα ray” represents a property or characteristic of the claimed negative active material including Si and SiC. However, since Wang teaches substantially the same negative active material as claimed (e.g., a negative active material obtained from pyrolyzing at 900 [Symbol font/0xB0]C, under which the peak intensity ratio as claimed is expected according to the instant specification (e.g., [0049], [0051], the instant specification)), the claimed property or characteristic is reasonably expected. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Wang is silent about a thickness of the SiC. However, in the same field of endeavor, Tanaka discloses Si particles included in a negative electrode active material are coated with a SiC film of 2-100 nm to prevent a dielectric breakdown and ensure a proper electron conductivity (See, at least: Abstract and lines 303-315 on page 8). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a thickness of 2-100 nm for the SiC surface coating of Wang, as taught by Tanaka, in order to ensure a proper electron conductivity and prevent a dielectric breakdown. The claimed range of about 5 nm or less overlaps the range of 2 to 100 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Wang in view of Tanaka further teaches the negative active material may include about 50 wt% to about 70 wt% ([0059], Wang) of silicon (which reads on the range of about 40 wt% to about 70 wt% as claimed) and about 20 wt% ([0061], Wang) of the amorphous carbon (which reads on the range of about 20 wt% to about 50 wt% as claimed). Based on the above amounts of silicon and the amorphous carbon, the amount of SiC may be in the range of 10 wt% to 30 wt% (i.e., 100%-70%-20%=10%; 100%-50%-20%=30%), overlapping the claimed range of about 5 wt% to about 20 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). All wt% is based on 100 wt% of the entire negative active material.
Regarding claim 2, Wang as modified teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, wherein the amorphous carbon fills pores between the primary particles (See at least: [0061], lines 18-28, Wang).
Regarding claim 3, Wang as modified teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, wherein the SiC is continuously on the surface of the Si particles in a form of a layer, or the SiC is discontinuously on the surface of the Si particles in a form of an island or a dot (See at least: [0069], lines 5-19, Wang).
Regarding claim 7, Wang as modified teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, wherein the Si particles may have a particle diameter of about 110 nm ([0055], Wang), anticipating the claimed range of 10 nm to 200 nm.
Regarding claim 8, Wang as modified teaches the negative active material for a rechargeable lithium battery as claimed in claim 1. Further, the claimed “wherein a full width at half maximum, FWHM (111), of a diffraction peak at a (111) plane found by X-ray diffraction of the Si particles using a CuKα ray is about 0.5 degrees ([Symbol font/0xB0]C) to about 7 degree ([Symbol font/0xB0]C)” represents a property or characteristic of the claimed Si particles. However, since Wang teaches similar Si particles to the claimed, the claimed property or characteristic is necessary present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 9, Wang as modified teaches a rechargeable lithium battery, comprising:
a negative active material for a rechargeable lithium battery as claimed in claim 1;
a positive electrode; and
an electrolyte (See, at least: [0003] and “anode” in [0043], Wang).
Regarding claim 10, Wang as modified teaches the rechargeable lithium battery as claimed in claim 9, wherein the negative electrode further includes a crystalline carbon as an additional negative active material (See, at least: “graphite” in [0070] of Wang, which is well known to be a crystalline carbon).
Regarding claim 11, Wang as modified teaches the rechargeable lithium battery as claimed in claim 9, wherein:
the negative electrode further includes a crystalline carbon as an additional negative active material (See, at least: “graphite” in [0070] of Wang, which is well known to be a crystalline carbon), and
the claimed “a peak intensity ratio (IGri(002)/ISiC(111) of a peak intensity (IGr(002)) at a crystalline carbon (002) plane relative to a peak intensity (ISiC(111)) at a SiC (111) plane, measured by X-ray diffraction analysis using a CuKα ray is about 150 to about 1500 in the negative electrode” represents a property or characteristic of the claimed negative active material including Si and SiC. However, since Wang teaches substantially the same negative active material as claimed, the claimed property or characteristic is reasonably expected. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Note that, according to paragraph [0059] of the instant specification, the instantly claimed ratio is obtained from a negative electrode after an operation of charging and discharging a battery including the negative electrode. However, The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tanaka, as applied to claim 1 above, and further in view of Shin et al. (US 20190312264 A1, hereafter Shin).
Regarding claims 5-6, Wang in view of Tanaka teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, but appears to be silent on a shape and an aspect ratio of the Si particles.
However, in the same field of endeavor, Shin discloses flake shape silicon particles are included in a negative active material of a rechargeable lithium battery, and the silicon particles have an aspect ratio of 4 to 10 (See, at least: Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the silicon particles taught by Shin as an alternative to the silicon particles of Wang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07.
Shin discloses the silicon particles have an aspect ratio range of 4-10 (Abstract), which overlaps the range of about 5 to about 20 as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed Oct. 14, 2022 have been fully considered but they are not persuasive.
Applicant mainly argues that the heating temperature of Wang reference is “outside of the claimed range” and therefore the negative active material would not necessarily exhibit the claimed peak intensity ratio.
In response, first, the is no any “claimed range” of temperature. Second, Wang does disclose a pyrolyzing temperature of 900 [Symbol font/0xB0]C, which falls into the temperature range of the instant specification that leads to the claimed peak intensity ratio.
The newly added limitations with respect to the amounts of silicon, amorphous carbon and SiC have been addressed in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727